DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 13-15, drawn to a transfer station to transfer the ink particles and semi-liquid image holder together from the transfer member to an image forming medium, classified in G03G 15/1635.
II. Claims 10-12, drawn to an electrically conductive grid element including an array of holes, classified in G03G 15/1645.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as using a discharging member of different form or type.  Furthermore subcombination II has separate utility, such as forming image-receiving holder and ink particles on the image formation medium in the first place.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search, including at least different search strategies and search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Paul Grunzweig on 12/10/21 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9 and 13-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
s 1-2, 4-9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gila et al. (2021/0191292) in view of DeJoseph et al. (2011/0132213).
Regarding claim 1, Gila et al. disclose a device comprising:
an at least partially electrically conductive transfer member (22; see figures 1A-B; and paragraph 30) to travel along a travel path;
a first portion (40; see figure 1A; and paragraph 32) along the travel path to receive an image-receiving holder (24; and figures 1A-B; and paragraph 33) onto the transfer member;
a second portion (50; see figure 1A; and paragraphs 50 and 52) downstream from the first portion along the travel path to receive ink particles (34; supra) onto the image-receiving holder to form an image;
a transfer station (102; see figure 1A; and paragraph 80) to transfer the ink particles and the image-receiving holder together from the transfer member to an image formation medium (106; supra); and
 ... .

Gila et al. do not disclose
a discharge element, interposed between the transfer station and the first portion, to cause discharge of the transfer member.

DeJoseph et al. disclose a discharge element, interposed between a transfer station and an image-forming location, to cause discharge of the transfer member (see paragraph 71).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Gila et al. to incorporate a discharge element, interposed between the transfer station and the first portion, to cause discharge of the transfer member, (see paragraph 71).

Regarding claim 2, this combination of references further teaches the device of claim 1, wherein the discharge element comprises a first charge source to emit first charges to cause the discharge of the transfer member (see the foregoing rejection of claim 1).
Regarding claim 4, this combination of references further teaches the device of claim 2, wherein the first charge source is to emit the first charges as single polarity charges in a direct current mode (see DeJoseph et al., paragraph 71).
Regarding claim 5, this combination of references further teaches the device of claim 1, wherein the discharge element comprises an ultraviolet radiation source to emit ultraviolet radiation onto the transfer member to cause discharge of the transfer member (see Gila et al., paragraph 78).
Regarding claim 6, this combination of references further teaches the device of claim 1, wherein the first portion comprises a developer unit (“developer unit”; see paragraph 33 of Gila et al.) to apply the image-receiving holder as an electrically charged, semi-liquid layer onto the transfer member (supra).
Regarding claim 7, this combination of references further teaches the device of claim 1, comprising:
a second charge source (62; see figure 1A; and paragraph 68 of Gila et al.) to emit second charges to charge the ink particles to move through the carrier fluid to become electrostatically fixed relative to the image-receiving holder.
Regarding claim 8, this combination of references further teaches the device of claim 1, wherein the second portion comprises a fluid ejection device to eject the ink particles within a carrier fluid as droplets onto the image-receiving holder (see paragraphs 23 and 62 of Gila et al.).

a liquid removal unit (82; see figure 1; and paragraph 71 of Gila et al.) downstream from the charge source to remove at least a portion of the carrier fluid from a surface of the image-receiving holder.

Regarding claim 13, the combination of references relied upon in the rejection of claim 1 also teaches a method comprising:
applying energy onto an electrically conductive, transfer member to discharge the transfer member (see the modification in view of DeJoseph et al.);
applying a semi-liquid image-receiving holder (24 of Gila et al.) onto the transfer member (see paragraph 33);
ejecting droplets of ink particles within a carrier fluid onto the image receiving holder on the transfer member to form an image (see paragraphs 50 and 52 of Gila et al.); and
transferring the ink particles and the image-receiving holder together from the transfer member to an image formation medium (see paragraph 80 of Gila et al.).

Regarding claim 14, the combination of references relied upon in the rejection of claim 1 also teaches the method of claim 13, wherein the applying energy comprises at least one of:
directing charges onto the transfer member to neutralize charges on the transfer member (see modification in view of DeJoseph et al. in rejection of claim 1); and
directing ultraviolet radiation onto the transfer member to induce decay of charges on the transfer member (see paragraph 78 of Gila et al.).


Allowable Subject Matter
Claims 3 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose or suggest, "the first charge source is to emit the first charges as first polarity charges and opposite second polarity charges in an alternating manner onto the transfer member", in combination with the remaining claim elements as set forth in claim 3.
The prior art does not disclose or suggest, "cyclically alternating a polarity of the charges between a first polarity and an opposite second polarity", in combination with the remaining claim elements as set forth in claim 15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/GEOFFREY T EVANS/               Examiner, Art Unit 2852